

Exhibit 10.1
 
 
A FIFTH THIRD BANCORP BANK
THIRD AMENDED AND RESTATED
REVOLVING CREDIT PROMISSORY NOTE


OFFICER
NO.                                                                                                                                 NOTE
No. ___________
$12,000,000.00                                                                                                                                 October
29, 2009
Cincinnati,Ohio                                                                                                                       (Effective
Date)


Promise to Pay. On or before October 28, 2010 (the “Maturity Date”), the
undersigned, COMMUNITY TRUST BANCORP, INC., a Kentucky corporation, whose
address is 346 North Mayo Trail, P.O. Box 2947, Pikeville, Kentucky 41502
(hereinafter referred to as “Borrower”) for value received, promises to pay to
the order of FIFTH THIRD BANK, an Ohio banking corporation, whose address is 38
Fountain Square Plaza, Cincinnati, Ohio 45263 (hereinafter referred to as
“Lender”) the sum of TWELVE MILLION AND 00/100 DOLLARS ($12,000,000.00) (the
“Revolving Credit Commitment”) plus interest as provided herein, less such
amounts as shall have been repaid in accordance with this Third Amended and
Restated Revolving Credit Promissory Note (the “Note”). The outstanding balance
of this Note (the “Aggregate Principal Balance”) shall appear on a supplemental
bank record and is not necessarily the face amount of this Note, which record
shall evidence the balance due pursuant to this Note at any time. As used
herein, “Local Time” means the time at the office of Lender specified in this
Note. Lender, in its reasonable discretion, may loan hereunder to Borrower on a
revolving basis such amounts as may from time to time be requested by Borrower,
provided that: (a) the Aggregate Principal Balance at any time shall not exceed
the Revolving Credit Commitment, and (b) no Event of Default shall exist or be
caused thereby. The Aggregate Principal Balance, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of this Note.


On the date hereof, subject to the terms and conditions hereof, Lender hereby
extends to Borrower a committed revolving line of credit facility (the
“Facility”) under which Lender shall make loans (the “Revolving Loans”) to
Borrower at Borrower’s request from time to time during the term of this Note in
amounts not exceeding the Revolving Credit Commitment. If the aggregate amount
of Revolving Loans outstanding at any time under the Facility exceeds the limits
set forth above on any such date, Borrower will immediately pay the amount of
such excess to Lender in cash.  Provided no Event of Default has occurred and is
continuing, Borrower may borrow, repay, and reborrow under the Facility,
provided that the principal amount of all Revolving Loans outstanding at any one
time under the Facility will not exceed the Borrowing. In the event Borrower
fails to pay such excess, Lender may, in their discretion, setoff such amount
against Borrower’s or affiliate Bank accounts at Lender.


Request for Revolving Loan. Borrower may request an advance on the Revolving
Credit Commitment (each advance, a “Revolving Loan”) by written notice to
Lender, via facsimile transmission, electronic mail or otherwise, no later than
4:00 p.m. Local Time on the date Borrower shall request that such Revolving Loan
be advanced. Lender shall make each Revolving Loan by crediting the amount
thereof to Borrower’s account at Lender.


Interest Rate. The principal sum outstanding shall bear interest at a floating
rate per annum equal to 2.25% in excess of the “LIBOR Rate” (the “Interest
Rate”). The LIBOR Rate is the rate of interest (rounded upwards, if necessary,
to the next 1/8 of 1% and adjusted for reserves if Lender is required to
maintain reserves with respect to relevant advances) fixed by the British
Bankers’ Association at 11:00 a.m., London time, relating to quotations for the
one month London InterBank Offered Rates on U.S. Dollar deposits as published on
Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate as shall be
determined in good faith by the Lender from such sources as it shall determine
to be comparable to Bloomberg LP (or any successor) as determined by Lender at
approximately 10:00 a.m. Cincinnati, Ohio time on the relevant date of
determination. The Interest Rate shall initially be determined as of the date of
the initial advance of funds to Borrower under this Note and shall be effective
until the first business day of the month following the one month period after
the initial advance. The Interest Rate shall be adjusted automatically on the
first business day each one month thereafter, commencing on the first business
day of the month following the expiration of the initial Interest Rate
determination under this Note.


In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to the LIBOR Rate, any change in any
law, regulation or official directive, or in the interpretation thereof, by any
governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in Eurodollars of any
portion of the advance subject to the LIBOR Rate or otherwise to give effect to
Lender’s obligations as contemplated hereby: (i) Lender may, by written notice
to Borrower, declare Lender’s obligations in respect of the LIBOR Rate to be
terminated forthwith, and (ii) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, and interest shall from and after such date be
calculated at the Prime Rate, and interest shall be paid on the first (1st) day
of each calendar month. Borrower hereby agrees to reimburse and indemnify Lender
from all increased costs or fees incurred by Lender subsequent to the date
hereof relating to the offering of rates of interest based upon the LIBOR Rate.
Borrower’s right to utilize LIBOR Rate Index Pricing as set forth
in this Note shall be terminated automatically if Lender, by telephonic notice,
shall notify Borrower that one, two, three, four or six month LIBOR Rates are
not readily available in the London Inter-Bank Offered Rate Market, or that, by
reason of circumstances affecting such Market, adequate and reasonable methods
do not exist for ascertaining the rate of interest applicable to such deposits.
In such event, amounts outstanding hereunder shall bear interest at a rate equal
to Lender’s Prime Rate or such other rate of interest as may be agreed to
between Lender and Borrower.


Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Revolving Credit Commitment exceed the maximum
rate of interest permitted under applicable state and/or federal usury laws. Any
payment of interest that would be deemed unlawful under applicable laws for any
reason shall be deemed received on account of, and will automatically be applied
to reduce, the principal sum outstanding and any other sums (other than
interest) due and payable to Lender under this Note, and the provisions hereof
shall be deemed amended to provide for the highest rate of interest permitted
under applicable law.


Payment of Interest. Interest shall be payable montly in arrears with each
interest payment due on the last day of each month commencing on October 31,
2009 and continuing on the last day of each month thereafter.


Location/Application of Payments. Principal and interest payments shall be made
at Lender’s address above unless otherwise designated by Lender in writing. Each
payment hereunder shall be applied first to advanced costs, charges and fees,
then to accrued interest, and then to principal, which will be repaid in inverse
chronological order of maturity.


Use of Proceeds. The undersigned certifies that the proceeds of this loan are to
be used for general business purposes.


Section 1.  Representations and Warranties. Borrower hereby warrants and
represents to Lender the following:


1.1 Organization and Qualification. Borrower is a duly organized, validly
existing corporation in good standing under the laws of the Commonwealth of
Kentucky, its state of incorporation, has the power and authority (corporate and
otherwise) to carry on its business and to enter into and perform the Note and
the other Loan Documents, is qualified and licensed to do business in each
jurisdiction in which such qualification or licensing is required. All
information provided to Lender with respect to Borrower and its operations is
true and correct.


1.2 Due Authorization. The execution, delivery and performance by Borrower of
the Pledge Agreement, the Note and the other Loan Documents have been duly
authorized by all necessary corporate action, and will not contravene any law or
any governmental rule or order binding on Borrower, or the articles of
incorporation, code of regulations or bylaws of Borrower, nor violate any
agreement or instrument by which Borrower is bound nor result in the creation of
a Lien on any assets of Borrower except the Lien granted to Lender herein.
Borrower has duly executed and delivered the Note, the Pledge Agreement and the
other Loan Documents and they are valid and binding obligations of Borrower
enforceable according to their respective terms except as limited by equitable
principles and by bankruptcy, insolvency or similar laws affecting the rights of
creditors generally. No notice to or consent by any governmental body is needed
in connection with this transaction.


1.3 Litigation. There are no suits or proceedings pending or threatened against
or affecting Borrower, and no proceedings before any governmental body are
pending or threatened against Borrower, except as set forth on Schedule 1.3
attached hereto.


1.4 Margin Stock. No part of the Loan will be used to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulations U and X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any margin stock. If requested by Lender,
Borrower will furnish to Lender statements in conformity with the requirements
of Federal Reserve Form U-1.


1.5 Business. Borrower is not a party to or subject to any agreement or
restriction which in the opinion of Borrower’s management is so unusual or
burdensome that it might have a material adverse effect on Borrower’s business,
properties or prospects.


1.6 Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the advantageous
conduct of its business. Borrower possesses adequate licenses, patents, patent
applications, copyrights, trademarks, trademark applications, and trade names to
continue to conduct its business as heretofore conducted by it, without any
conflict with the rights of any other person or entity. All of the foregoing are
in full force and effect and none of the foregoing are in known conflict with
the rights of others.


1.7 Laws and Taxes. Borrower is in compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency. With the exception of Borrower’s request for an
extension of time to file, Borrower has filed all required tax returns and
reports that are now required to be filed by it in connection with any federal,
state and local tax, duty or charge levied, assessed or imposed upon Borrower or
its assets, including unemployment, social security, and real estate taxes.
Borrower has paid all taxes which are now due and payable. No taxing authority
has asserted or assessed any additional tax liabilities against Borrower which
are outstanding on the date of this Note, and Borrower has not filed for any
extension of time for the payment of any tax or the filing of any tax return or
report.


1.8 Financial Condition. All financial information relating to Borrower or the
Subsidiary Bank which has been or may hereafter be delivered by Borrower or on
its behalf to Lender is true and correct and has been prepared in accordance
with generally accepted accounting principles consistently applied. Borrower or
the Subsidiary Bank has no material obligations or liabilities of any kind not
disclosed in that financial information, and there has been no material adverse
change in the financial condition of Borrower nor has Borrower or the Subsidiary
Bank suffered any damage, destruction or loss which has adversely affected its
business or assets since the submission of the most recent financial information
to Lender.


1.9 Defaults. Borrower is in compliance with all material agreements applicable
to it and there does not now exist any default or violation by Borrower of or
under any of the terms, conditions or obligations of (a) its Articles of
Incorporation or Regulations/Bylaws, or (b) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement or other instrument to which
Borrower is a party or by which it is bound, and the consummation of the
transactions contemplated by this Note will not result in such default or
violation.


1.10 Environmental Laws.


(a) Borrower has obtained all permits, licenses and other authorizations or
approvals which are required under Environmental Laws and Borrower is in
compliance in all material respects with all terms and conditions of the
required permits, licenses, authorizations and approvals, and is also in
compliance in all material respects with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained
in the Environmental Laws.


(b) Borrower is not aware of, and has not received notice of, any past, present
or future events, conditions, circumstances, activities, practices, incidents,
actions or plans which may interfere with or prevent compliance or continued
compliance, in any material respect, with Environmental Laws, or may give rise
to any material common law or legal liability, or otherwise
form the basis of any material claim, action, demand, suit, proceeding, hearing,
study or investigation, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling or the
emission, discharge, release or threatened release into the environment, of any
pollutant, contaminant, chemical, or industrial, toxic or hazardous substance or
waste.


(c) There is no civil, criminal or administrative action suit, demand, claim,
hearing, notice or demand letter, notice of violation, investigation or
proceeding pending or threatened against Borrower, relating in any way to
Environmental Laws.


1.11 Subsidiaries and Partnerships. Borrower has no subsidiaries and is not a
party to any
partnership agreement or joint venture agreement except as set forth on Schedule
1.11 attached hereto.


1.12 ERISA. Borrower and all individuals or entities that, along with Borrower,
would be
treated as a single employer under ERISA or the Internal Revenue Code of 1986,
as amended (an “ERISA Affiliate”), are in material compliance with all of their
obligations to contribute to any “employee benefit plan “ as that term is
defined in Section 3(3) of ERISA. Borrower and each of its ERISA Affiliates are
in material compliance with ERISA, and there exists no event described in
Section 4043(b) thereof (“Reportable Event”). “ERISA” means the federal Employee
Retirement Income Security Act of 1974, and any regulations promulgated
thereunder from time to time, as amended or as may be replaced by a successor
statute.


1.13 Solvency. Borrower is Solvent and, upon consummation of the transactions
contemplated herein, will be Solvent thereafter.


Section 2. Affirmative Covenants. Borrower covenants with, and represents and
warrants to Lender that, from and after the execution date of the Note and until
the Obligations are paid and satisfied in full:


1. Financial Statements. Borrower will maintain a standard and modern system for
accounting and will furnish to Lender:


(a) Within 90 days after the end of each quarter, a copy of Borrower’s
consolidated financial statements for that month and for the year to date in a
form reasonably acceptable to Bank, prepared and certified as complete and
correct, subject to changes resulting from year-end adjustments, by the
principal financial officer of Borrower;


(b) Within 90 days after the end of each fiscal year, a copy of Borrower’s
consolidated financial statements for that year audited by a firm of independent
certified public accountants acceptable to Lender (which acceptance will not be
unreasonably withheld), and accompanied by a standard audit opinion of such
accountants without qualification; and


(c) All of the statements referred to in (a) and (b) above shall be in
conformance with generally accepted accounting principles.


(d) If at any time Borrower has any additional subsidiaries which have financial
statements that could be consolidated with those of Borrower under generally
accepted accounting principles, the financial statements required by subsections
(a) and (b) above will be the financial statements of Borrower and all
Subsidiaries including, without limitation, the Subsidiary Bank, prepared on a
consolidated and consolidating basis.


2.2 Financial Covenants.


(a) Return on Average Assets. Borrower will not permit the Return of Average
Assets of the Subsidiary Bank to fall below .50%.


(b) Non-Performing Assets. Borrower shall not permit the Non-Performing Assets
of the Subsidiary Bank (including all nonaccrual loans, loans in excess of 90
days past due, and Other Real Estate Owned held by the Subsidiary Bank), on a
consolidated basis, (as shown on Borrower’s quarterly and annual financial
statements delivered to Lender), to be greater than three percent (3.00%) of the
total assets of the Subsidiary Bank (referred to herein as the “Non-Performing
Asset Ratio”). As used herein, the term “Non-Performing Assets” shall have the
meaning attributed to that term by the Federal Reserve Board.


(c) Capitalization. Borrower and the Subsidiary Bank shall each maintain the
well-capitalized designation, as defined by the Federal Reserve Board Accounting
Rules and Guidelines at all times.


2.3 Insurance. At its own cost, Borrower shall obtain and maintain insurance
against (a) loss, destruction or damage to its properties and business of the
kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower, and
(b) insurance against public liability and third party property damage of the
kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall (i) be issued by financially sound and reputable insurers,
(ii) name Lender as an additional insured and, where applicable, as loss payee
under a Lender loss payable endorsement satisfactory to Lender, and (iii) shall
provide for 30 days written notice to Lender before such policy is altered or
canceled. All of the insurance policies required hereby shall be evidenced by
one or more Certificates of Insurance delivered to Lender by Borrower on the
Closing Date and at such other times as Lender may request from time to time.


2.4 Taxes. Borrower shall pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a Lien upon any of its assets, provided
that (unless any material item or property would be lost, forfeited or
materially damaged as a result thereof) no such charge or claim need be paid if
it is being diligently contested in good faith, if Lender is notified in advance
of such contest and if Borrower establishes an adequate reserve or other
appropriate provision required by generally accepted accounting principles and
deposits with Lender cash or bond in an amount acceptable to Lender.


2.5 Existence; Business. Borrower shall (a) maintain its existence as a
corporation, (b) continue to engage primarily in business of the same general
character as that now conducted or as permitted by applicable regulations.


2.6 Compliance with Laws. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower or its assets in all
respects material to Borrower’s business or assets and shall immediately notify
Lender of any violation of any rule, regulation, statute, ordinance, order or
law relating to the public health or the environment and of any complaint or
notifications received by Borrower regarding to any environmental or safety and
health rule, regulation, statute, ordinance or law. Borrower shall obtain and
maintain any and all licenses, permits, franchises, governmental authorizations,
patents, trademarks, copyrights or other rights necessary for the ownership of
its properties and the conduct of its business and as may be required from time
to time by applicable law.


2.7 Notice of Default. Borrower shall, within 3 days of its knowledge thereof,
give written notice to Lender of: (a) the occurrence of any event or the
existence of any condition which would be, after notice or lapse of applicable
grace periods, an Event of Default, and (b) the occurrence of any event or the
existence of any condition which would prohibit or limit the ability of Borrower
to reaffirm any of the representations or warranties, or to perform any of the
covenants, set forth herein.


2.8 Costs. Borrower shall reimburse Lender for any and all fees, costs and
expenses including, without limitation, reasonable attorneys’ fees, other
professionals’ fees, appraisal fees, environmental assessment fees (including
Phase I and Phase II assessments), expert fees, court costs, litigation and
other expenses (collectively, the “Costs”) incurred or paid by Lender or any of
its officers, employees or agents in connection with: (a) preparation,
negotiation, administration or enforcement of the Loan Documents or any
instrument, agreement, document, policy, consent, waiver, subordination, release
of Lien, termination statement, satisfaction of mortgage, financing statement or
other Lien search, recording or filing related thereto (or any amendment,
modification or extension to, or any replacement or substitution for, any of the
foregoing), whether or not any particular portion of the transactions
contemplated during such negotiations is ultimately consummated, and (b) the
defense, preservation and protection of Lender’s rights and remedies thereunder,
including without limitation, its security interest in the Collateral or any
other property pledged to secure the Loans, whether incurred in bankruptcy,
insolvency, foreclosure or other litigation or proceedings or otherwise. The
Costs shall be due and
payable upon demand by Lender. If Borrower fails to pay the Costs when upon such
demand, Lender is entitled to disburse such sums as Obligations. Thereafter, the
Costs shall bear interest from the date incurred or disbursed at the highest
rate set forth in this Note. This provision shall survive the termination of
this Agreement and/or the repayment of any amounts due or the performance of any
Obligation.


2.9 Unused Commitment Fee. Borrower pay to Lender on the first Business Day of
each quarter beginning January 2010, an unused commitment fee (the “Unused
Commitment Fee”), for the period during which Revolving Credit Commitment is in
effect, equal to 0.150% (computed on a basis of a 360-day year for the actual
number of days involved) of the average daily Unused Commitment during the three
previous calendar months (prorated evenly if this Note is not in effect
throughout any three calendar month period). The “Unused Commitment” on any date
is an amount equal to the Revolving Credit Commitment on such date, minus the
Aggregate Principal Balance on such date. Lender shall waive the Unused
Commitment Fee for any quarter in which the outstanding principal balance of the
Revolving Credit Loan is greater Fifty Percent (50%) of the Revolving Credit
Commitment on any five (5) calendar days during the quarter.


2.10 Other Amounts Deemed Loans. If Borrower fails to pay any tax, assessment,
governmental charge or levy or to maintain insurance within the time permitted
or required by this Agreement, or to discharge any Lien prohibited hereby, or to
comply with any other Obligation, Lender may, but shall not be obligated to,
pay, satisfy, discharge or bond the same for the account of Borrower, and to the
extent permitted by law and at the option of Lender, all monies so paid by
Lender on behalf of Borrower shall be deemed Obligations.


2.11 Further Assurances. Borrower shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other action, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated
thereby.


Section 3. Negative Covenants. At any time during the term hereof, Borrower will
remain in compliance with the following Negative Covenants:


3.1 Disposition of Assets. Borrower will not, without the prior written consent
of Lender sell, transfer or otherwise dispose of all or any substantial part of
its assets, whether now owned or hereafter acquired. For purposes of this
Section 3.1, any amount greater than twenty-five percent (25%) of the total
amount of the Borrower’s tangible net worth shall constitute a “substantial”
part of the Borrower’s assets.


3.2 Indebtedness. Borrower shall not incur, create, assume or permit to exist
any indebtedness for borrowed money except for: (a) the Obligations; (b)
operating expenses incurred by the Borrower in the ordinary course of its
business; or (c) deposits from customers received through its subsidiary banks
in the ordinary course.


3.3 Negative Pledge. Borrower shall not create, incur or permit to exist, arise
or attach any lien on the capital stock of any of its Subsidiaries, including
without limitation, the Subsidiary Bank.


3.4 Payment of Dividends. Borrower shall not pay any dividend or make any other
distribution on or in respect of any of its common or preferred stock if any
Event of Default has occurred or is continuing or, if the payment of the
Dividend would result in an Event of Default. The payment of any dividend
permitted by this Section 3.4 must comply in all respects with the rules and
regulations of all applicable bank regulatory authorities.


Section 4.  Definitions. Certain capitalized terms have the meanings set forth
on any exhibit hereto, in the Pledge Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Pledge Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:


4.1 “Affiliate” means, as to Borrower, (a) any person or entity which, directly
or indirectly, is in control of, is controlled by or is under common control
with, Borrower, or (b) any person who is a director, officer or employee (i) of
Borrower or (ii) of any person described in the preceding clause (a).


4.2 “Aggregate Principal Balance” means the aggregate principal balance of all
loans advanced by Lender to Borrower pursuant to the terms of this Note.


4.3 “Collateral” shall mean all shares of common capital stock of the
Subsidiaries.


4.4 “Default Rate” means six percent (6%) in excess of the interest rate
otherwise in effect under amounts outstanding under this Note. In no event shall
the interest rate accruing under this Note be increased to be in excess of the
maximum interest rate permitted by applicable state or federal usury laws then
in effect.


4.5 “Effective Date” shall mean October 29, 2009.


4.6 “Environmental Laws” means all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial toxic or hazardous substances or wastes
into the environment (including without limitation ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes, and any and all regulations, codes, plans, orders, decrees,
judgments, injunctions, notices or demand letters issued, entered promulgated or
approved thereunder.


4.7 “Lien” means any security interest, mortgage, pledge, assignment, lien or
other encumbrance of any kind, including interests of vendors or lessors under
conditional sale contracts and capitalized leases.


4.8 “Loan Documents” means collectively, this Note, the Pledge Agreement, any
and all Rate Management Agreements, and each and every other document or
agreement executed by any party evidencing, guarantying or securing any of the
Obligations; and “Loan Document” means any one of the Loan Documents.


4.9 “Maturity Date” shall mean October 28, 2010.


4.10 “Obligation(s)” means all loans, advances, indebtedness, liabilities and
obligations of Borrower owed to each of Lender and the affiliates of Fifth Third
Bancorp of every kind and description whether now existing or hereafter arising
including without limitation, those owed by Borrower to others and acquired by
Lender or any affiliate of Fifth Third Bancorp, by purchase, assignment or
otherwise, and whether direct or indirect, primary or as guarantor or surety,
absolute or contingent, liquidated or unliquidated, matured or unmatured,
whether or not secured by additional collateral, and including without
limitation all liabilities, obligations and indebtedness arising under the Note
and the other Loan Documents, all obligations to perform or forbear from
performing acts, all amounts represented by letters of credit now or hereafter
issued by Lender for the benefit of or at the request of Borrower, and all
expenses and attorneys’ fees incurred by Lender and any affiliate of Fifth Third
Bancorp under this Note or any other document or instrument related to any of
the foregoing.


4.11 “Pledge Agreement” means the Pledge Agreement by and between Borrower and
Lender, securing the Obligations, referenced in Section 5 below, and
substantially in the form attached hereto as Schedule 4.11.


4.12 “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross- currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.


4.13 “Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.


4.14 “Return on Average Assets Ratio” shall mean the ratio of the Subsidiary
Bank’s net profit to the Subsidiary Bank’s total assets.


4.15 “Revolving Credit Commitment” means the maximum principal amount that the
Borrower may borrow subject to the terms and conditions of this Note, which
maximum principal amount is defined herein as Twelve Million Dollars
($12,000,000.00).


4.16 “Solvent” means that: (a) the total amount of the Borrower’s assets is in
excess of the total amount of its liabilities (including contingent
liabilities), at a fair valuation; (b) Borrower does not have unreasonably small
capital for the business and transactions in which Borrower is engaged or is
about to engage; and (c) Borrower does not intend to or believe it will incur
obligations beyond its ability to pay as they become due.


4.17 “Subsidiary Bank” shall mean Community Trust Bank, Inc., a Kentucky
corporation
based in Pikeville, Kentucky.


Section 5.  Collateral. The Revolving Credit Commitment shall be unsecured
unless the Non-Performing Assets of the Subsidiary Bank become equal to or
greater than three percent (3.00%) of the total assets of the Subsidiary Bank in
violation of Section 2.2(b), above (such event shall be referred to as an “NPA
Default”). In the event an NPA Default occurs and the Aggregate Principal
Balance of this Note is greater than zero, Borrower shall immediately execute
and deliver to Lender the Pledge Agreement, substantially in the form attached
hereto as Schedule 4.11, giving Lender a first priority perfected security
interest in all outstanding common capital stock of the Subsidiary Bank.
Further, Borrower shall provide any additional documentation required by Lender
to perfect the security interest in the Collateral. Thereafter, in the event
Borrower makes a request to Lender for a Revolving Loan and, at the time of the
request an NPA Default has occurred and is continuing, Lender will not fund the
Revolving Loan until the Pledge Agreement has been executed and delivered to
Lender and the security interest has been perfected. Borrower acknowledges and
agrees that execution and delivery of the Pledge Agreement to the Lender shall
not waive any Event of Default which has occurred and continues to occur.


Section 6.  Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”), Lender may, at its option, without any
demand or notice whatsoever, cease making advances and declare this Note and all
Obligations to be fully due and payable in their aggregate amount, together with
accrued interest and all prepayment premiums, fees, and charges applicable
thereto:


6.1 Any failure to make any payment when due of principal or accrued interest on
this Note or any other Obligation and such nonpayment remains uncured for a
period of 10 days thereafter.


6.2 Any representation or warranty of Borrower set forth in this Note or in any
agreement, instrument, document, certificate or financial statement evidencing,
guarantying, securing or otherwise related to, this Note or any other Obligation
shall be materially inaccurate or misleading.


6.3 Borrower shall fail to observe or perform any other term or condition of
this Note or any other term or condition set forth in any agreement, instrument,
document, certificate or financial statement evidencing, guarantying or
otherwise related to this Note or any other Obligation, or Borrower shall
otherwise default in the observance or performance of any covenant or agreement
set forth in any of the foregoing for a period of 30 days.


6.4 The dissolution of Borrower or of any endorser or guarantor of the
Obligations, or the
merger or consolidation of any of the foregoing with a third party, or the
lease, sale or other conveyance of a material part of the assets or business of
any of the foregoing to a third party outside the ordinary course of its
business, or the lease, purchase or other acquisition of a material part of the
assets or business of a third party by any of the foregoing.


6.5 Any failure to submit to Lender current financial information upon request.


6.6 The creation of any lien (except a lien to Lender) on, the institution of
any garnishment proceedings by attachment, levy or otherwise against, the entry
of a judgment against, or the seizure of, any of the property of Borrower or any
endorser or guarantor hereof including, without limitation, any property
deposited with Lender.


6.7 In the judgment of Lender, any material adverse change occurs in the
existing or prospective financial condition of Borrower that may affect the
ability of Borrower to repay the Obligations, or the Lender reasonably deems
itself insecure.


6.8 A commencement by the Borrower or any endorser or guarantor of the
Obligations of a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or the entry of a decree or order
for relief in respect of the Borrower or any endorser or guarantor of the
Obligations in a case under any such law or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of the
Borrower or any endorser or guarantor of the Obligations, or for any substantial
part of the property of Borrower or any endorser or guarantor of the
Obligations, or ordering the wind-up or liquidation of the affairs of Borrower
or any endorser or guarantor of the Obligations; or the filing and pendency for
30 days without dismissal of a petition initiating an involuntary case under any
such bankruptcy, insolvency or similar law; or the making by Borrower or any
endorser or guarantor of the Obligations of any general assignment for the
benefit of creditors; or the failure of the Borrower or any endorser or
guarantor of the Obligations generally to pay its debts as such debts become
due; or the taking of action by the Borrower or any endorser or guarantor of the
Obligations in furtherance of any of the foregoing.


6.9 Nonpayment by the Borrower of any Rate Management Obligation when due or the
breach by the Borrower of any term, provision or condition contained in any Rate
Management Agreement.


6.10 Any sale, conveyance or transfer of any rights in the Collateral securing
the Obligations.


Section 7. Remedies. In addition to any other remedy permitted by law, upon the
occurrence of an
Event of Default, Lender may at any time, without notice:


7.1 Apply the Collateral to this Note or such other Obligations, whether due or
not.


7.2 Lender may, at its option, proceed to enforce and protect its rights by an
action at law or in equity or by any other appropriate proceedings; provided
that this Note and the Obligations shall be accelerated automatically and
immediately if the Event of Default is a filing under the Bankruptcy Code.


7.3 Notwithstanding any other legal or equitable rights of Lender, Lender, in
the Event of
Default, is:


(a) hereby irrevocably appointed and constituted attorney-in-fact, with full
power of substitution, to exercise all rights of ownership with respect to the
Collateral including, but not limited to, the right to collect all income or
other distributions arising therefrom and to exercise all voting rights
connected with the Collateral; and


(b) is hereby given full power to collect, sell, assign, transfer and deliver
all of said Collateral or any part thereof, or any substitutes therefore, or any
additions thereto, through any private or public sale without either demand or
notice to Borrower, or any advertisement, the same being hereby expressly
waived, at which sale Lender is authorized to purchase said property
or any part thereof, free from any right of redemption on the part of Borrower,
which is hereby expressly waived and released.


7.4 In case of sale for any cause, after deducting all costs and expenses of
every kind, Lender may apply, as it shall deem proper, the residue of the
proceeds of such sale toward the payment of any one or more or all of the
Obligations of Borrower, whether due or not due, to Lender; after such
application and the return of any surplus, Borrower agrees to be and remains
liable to Lender for any and every deficiency after application as aforesaid
upon this and any other Obligation.


7.5 Borrower shall pay all costs of collection incurred by Lender, including its
attorney’s fees, if this Note is referred to an attorney for collection, whether
or not payment is obtained before entry of judgment, which costs and fees are
Obligations secured by the Collateral.


7.6 Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise any such right or remedy shall operate as a waiver. No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Lender of any Event of Default shall be effective unless in
writing and signed by Lender, nor shall a waiver on one occasion be construed as
a waiver of any other occurrence in the future.


Section 8. Miscellaneous.


8.1 Late Payment; Default Rate; Fees. If any payment is not paid when due
(whether by acceleration or otherwise) or within 10 days thereafter, Borrower
agrees to pay to Lender a late payment fee of $20.00. After an Event of Default,
the Borrower agrees to pay to Lender a fixed charge of $25.00, or the Borrower
agrees that Lender may, without notice, increase the above stated interest rate
by six percent (6%), whichever is greater. Under no circumstances shall said
interest rate be raised to a rate which shall be in excess of the maximum rate
of interest allowable under the state and/or federal usury laws in force at the
time of such change.


8.2 Prepayment. The Borrower may prepay all or part of this note, which prepaid
amounts shall be applied to the amounts due in reverse order of their due dates.
Partial prepayments shall not excuse and subsequent payment due.


8.3 Amendment and Restatement. This Third Amended and Restated Revolving Note
(as
defined herein, the “Note”) is issued upon surrender of, and in exchange for,
the Second Amended and Restated Revolving Note dated July 30, 2008, that matured
on July 29, 2009 and subsequently was extended by written agreement between
Lender and Borrower until October 29, 2009 (as extended, the “Second Amended
Note”), that was issued upon surrender of, and inchange for, the Amended and
Restated Revolving Note dated April 28, 2007, that matured on April 30, 2008
(the “Amended Note”).  The Amended Note was issued upon surrender of, and in
exchange for, the original Revolving Note dated April 28, 2006, that matured on
April 28, 2007 (the “Original Note”). The issuance of this Note shall not be
construed in any manner as a novation or any other extinguishment of the
obligations arising under the Original Note, the Amended Note, or the Second
Amended Note, or to affect the priority of any security interests granted in
connection with any of the foregoing.


8.4 Entire Agreement. Borrower agrees that there are no conditions or
understandings which are not expressed in this Note and the documents referred
to herein.


8.5 Severability. The declaration of invalidity of any provision of this Note
shall not affect any part of the remainder of the provisions.


8.6 Waiver of Borrower. No failure on the part of Lender to exercise any of its
rights hereunder shall be deemed a waiver of any such rights or of any default.
Demand, presentment, protest and notice of dishonor, notice of protest and
notice of default are hereby waived. Each of the Borrower, including but not
limited to all co-makers and accommodation makers of this note, hereby waives
all suretyship defenses including but not limited to all defenses based upon
impairment of Collateral and all suretyship defenses described in Section 3-605
of the Uniform Commercial Code, as revised in 1990 (the “UCC”). Such waiver is
entered to the full extent permitted by Section 3-605 (i) of the UCC.


8.7 Assignment. Borrower agrees not to assign any of Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion. Borrower
agrees that Lender may assign some or all of its rights and remedies described
in this Note without notice to, or prior consent from, the Borrower.


8.8 Modification; Waiver of Lender. The modification or waiver of any of
Borrower’s obligations or Lender’s rights under this Note must be contained in a
writing signed by Lender. Lender may perform Borrower’s obligations, or delay or
fail to exercise any of its rights or remedies, without causing a waiver of
those obligations or rights. A waiver on one occasion shall not constitute a
waiver on another occasion. Borrower’s obligations under this Note shall not be
affected if Lender amends, compromises, exchanges, fails to exercise, impairs or
releases (i) any of the obligations belonging to any co-borrower, endorser or
guarantor, (ii) any of its rights against any co-borrower, guarantor or
endorser, or (iii) the Collateral or any other property securing the
obligations.


8.9 Governing Law; Consent to Jurisdiction. This Note is delivered in, is
intended to be performed in, will be construed and enforceable in accordance
with and governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Borrower agrees that the state and federal
courts in the County where the Lender is located shall have exclusive
jurisdiction over all matters arising out of this Note, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address set forth herein.


8.10 JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE
RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.




COMMUNITY TRUST BANCORP, INC.
By: /s/Kevin J. Stumbo
Name:  Kevin J. Stumbo
Title: EVP/Treasurer


COMMONWEALTH OF KENTUCKY
COUNTY OF                                                                
SS:


BEFORE ME, personally appeared ____________________, the __________________ of
COMMUNITY TRUST BANCORP, INC., a Kentucky corporation, who acknowledge that he
did sign the foregoing instrument as such officer and on behalf of said
corporation.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this   day
of October, 2009.


Notary Public





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.3


LITIGATION



 
 

--------------------------------------------------------------------------------

 







SCHEDULE 1.11
SUBSIDIARIES, PARTNERSHIPS AND JOINT VENTURES


1. Community Trust Bank, Inc.


2. Community Trust and Investment Company



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11
FORM OF PLEDGE AGREEMENT

 
 
 
